MILLER, Judge,
dissenting.
I respectfully dissent from the majority opinion. I agree that under traditional rules of statutory construction, a specific statute normally prevails over a general one. In this case, however, the specific prejudgment interest statute at issue (OCGA § 53-4-61 (a)), by its own terms, yields to prejudgment interest as available in equity under the general prejudgment interest statute (OCGA § 7-4-15). Since a bona fide dispute existed between the Co-executors and Barr regarding the amount that Barr was entitled to receive from the estate, and since the Co-executors were entitled to seek judicial guidance on this issue, prejudgment interest could not legally be awarded in this case until such time as the probate court issued its order resolving the bona fide dispute. For these reasons, I believe that we are required under OCGA § 7-4-15 to reverse the probate court’s award of prejudgment interest.
OCGA§ 53-4-61 (a) provides that
[a] general or demonstrative testamentary gift usually bears interest at the legal rate after the expiration of 12 months from the death of the testator; provided, however, that when a general or demonstrative testamentary gift is to be paid at a later time or upon a later event, it bears no interest until such time or event.
The statute then goes on to note in subsection (b), however, that
[t]he general rule described in subsection (a) of this Code section yields to the equity and necessity of a particular case if the condition of the estate as to the payment of debts and testamentary gifts is doubtful or if the fund out of which the *841testamentary gift is to be paid is unavailable for all the charges made upon it or if any other equitable circumstance intervenes.
(Emphasis supplied.) OCGA § 53-4-61 (b).
Here, the probate court did not apply OCGA § 53-4-61 (a), as an award of prejudgment interest under that subsection would have mandated that prejudgment interest be awarded as of September 2002 — 12 months after the testatrix’s death. Instead, the probate court awarded prejudgment interest as of January 2, 2003, four months after the time at which prejudgment interest would have been required under OCGA § 53-4-61 (a).
Thus, it is clear that the probate court and the majority believe that subsection (a) yielded in this case based on the requirements of subsection (b). However, the majority erroneously concludes that subsection (a) simply yielded in this case to “other equitable circumstances” under subsection (b). These equitable circumstances, according to the majority, somehow justify an award of prejudgment interest that ignores both the specific and the general statutes dealing with prejudgment interest. Compare OCGA§ 53-4-61 (a) with OCGA § 7-4-15. The majority is incorrect.
OCGA § 53-4-61 (a) did not yield in this case based on “other equitable circumstances,” but based on the condition of the estate as to the payment due Barr being in doubt. See OCGA § 53-4-61 (b).4 Here, there was a bona fide dispute regarding what, exactly, Barr was entitled to receive from the estate. Indeed, “[e]very executor is entitled to judicial guidance as to what property he is called upon to administer as that of his testator when the question is subject to doubt and plausible contrary contentions of the parties at interest.” (Citation and punctuation omitted.) Delbello v. Bilyeu, 274 Ga. 776, 778 (3) (560 SE2d 3) (2002). That the probate court entered its judgment ultimately characterizing the Co-executors’ claims as “dubious” and concluded that they had withheld payment of Barr’s bequest “without authority” does not make it otherwise.5
By affirming the probate court’s award of prejudgment interest in equity, despite the existence of a bona fide dispute, the majority has *842allowed for an award of prejudgment interest based upon an uncertain sum, which is contrary to the provisions of OCGA § 7-4-15. OCGA §7-4-15 is applicable here since the availability of prejudgment interest under OCGA§ 53-4-61 (a) has “yielded” under subsection (b), and since the probate court’s authority in equity is limited by law. “The rule that equity follows the law [is] the first maxim of equity, and it can not override and control the positive enactments of the statutes.” Lewis v. Bd. of Ed., 183 Ga. 687, 690 (1) (189 SE 233) (1936); accord Grange Mut. Cas. Co. v. Kay, 264 Ga. App. 139, 143-144 (4) (589 SE2d 711) (2003), citing OCGA § 7-4-15.
OCGA § 7-4-15 provides for the award of prejudgment interest upon liquidated demands rendered fixed and certain by agreement or otherwise. A claim, however, is unliquidated when there is abona fide contention as to the amount owing. Ryan v. Progressive Retailer Publishing Co., 16 Ga. App. 83, 89 (84 SE 834) (1915); Intl. Indem. Co. v. Terrell, 178 Ga. App. 570 (2) (344 SE2d 239) (1986). No evidence of record shows that Barr’s entitlement to the bequest at issue was fixed and certain on January 2, 2003, the date from which the probate court awarded Barr prejudgment interest. Such award occurred five months before Barr filed his Petition for Settlement of Account. Further, the award was not made under OCGA § 53-4-61 (a) in that the one year anniversary of the testatrix’s death had passed four months earlier. Under these circumstances, Barr’s entitlement to prejudgment interest did not arise until the amount of the bequest due to him was reduced to judgment. Ryan, supra, 16 Ga. App. at 89; Grange Mut., supra, 264 Ga. App. 143-144 (4), citing OCGA § 7-4-15.
The majority argues that the probate court’s award of prejudgment interest should be affirmed, irrespective of the bona fide dispute, because such dispute was only “one of multiple factors relevant to balancing the equities at stake.” Doing so, however, places executors in the untenable position of having to choose between paying an uncertain bequest or exposing the estate to prejudgment interest if the bequest is later upheld by the probate court. Subsection (a) of OCGA § 53-4-61 yields to equity as limited by law under subsection (b) of the Code section to avoid such a result.
Since the probate court’s award of prejudgment interest was based upon an uncertain sum and was contrary to law, such an award constituted a clear abuse of discretion. As much as the majority would like to fashion a remedy to uphold the probate court’s judgment, as appellate court judges we are bound by the constraints of the law. I therefore would reverse and remand with direction that the probate court award prejudgment interest from May 10, 2005, the date judgment was entered in favor of Barr.
I am authorized to state that Judge Ellington joins in this dissent.
*843Decided April 13, 2006
Hughes & Kaplan, Robert W. Hughes, Jr., for appellant.
Brenda Green Bates, for appellee.

 OCGA § 53-4-61 (b) provides that subsection (a) yields under three separate circumstances: “[(1)] if the condition of the estate as to the payment of debts and testamentary gifts is doubtful or [(2)] if the fund out of which the testamentary gift is to be paid is unavailable for all the charges made upon it or [(3)] if any other equitable circumstance intervenes.” (Emphases supplied.) The majority ignores the operative word “or” in its reading of the statute in its attempt to characterize the first and second circumstances as having essentially the same meaning.


 Indeed, the probate court agreed that a bona fide dispute existed here, as it denied Barr’s claim for OCGA § 13-6-11 attorney fees.